Citation Nr: 1300659	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma.  

2.  Entitlement to a rating in excess of 10 percent for asbestosis for the period prior to July 10, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 24, 1952, to September 17, 1952, and from September 1956 to March 1961.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several different rating actions of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In November 2003, a claim for service connection for asbestosis was granted and a 10 percent rating was assigned effective May 13, 2003.  In February 2004, a claim for service connection for non-Hodgkin's lymphoma was denied.  In October 2004, the Veteran filed a notice of disagreement as to the initial rating for the asbestosis and the denial of the non-Hodgkin's lymphoma.  

In February 2006, the Veteran received a decision review officer hearing at the RO for the issues of service connection for non-Hodgkin's lymphoma and an initial increased rating for asbestosis.  A copy of the transcript has been associated with the file.  

During the course of the appeal, the evaluation for asbestosis was increased to 60 percent, effective from July 10, 2007.  In a November 2008 statement, the Veteran clarified that he no longer sought an increased rating for asbestosis, but did want an effective date prior to July 10, 2007 for the assignment of the 60 percent rating.  That issue has been re-characterized as set forth on the first page of this decision.  

The objective of the October 2010 Board remand has not been accomplished.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

In October 2010, the Board decided one issue on appeal-the claim for service connection for bilateral hearing loss was denied.  Thus, that issue is no longer on appeal (as stated in that decision, the Veteran did not want a hearing regarding the claim for service connection for bilateral hearing loss).  The Board remanded the claims for a rating in excess of 10 percent for asbestosis for the period prior to July 10, 2007, and service connection for non-Hodgkin's lymphoma for a hearing.  

In October and November 2010, the Veteran requested that the RO wait to schedule the Board hearing until after April 2011 due to upcoming surgery.  In August 2011, he wrote again to request to have his hearing re-scheduled for the same reason.  

VACOLS shows the hearing was scheduled for March 2012 but was postponed.  Further clarification with the RO via email shows the Veteran still desires a Board hearing.  The Board finds there has been good cause shown to re-schedule the hearing.  See 38 C.F.R. § 20.704(d) (2012).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  

Re-schedule the Veteran for a Board hearing at the RO, with appropriate notification to the Veteran and his representative.  After a Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

